Citation Nr: 9935042	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  98-10 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from June 1980 to August 1984.

This appeal arises from the September 1997 rating decision 
from the Philadelphia, Pennsylvania Regional Office (RO) that 
denied the veteran's claim for service connection for 
tinnitus and continued an evaluation of 0 percent for service 
connected hearing loss of the right ear.  A Notice of 
Disagreement was filed in April 1998 and a Statement of the 
Case was issued in June 1998.  A substantive appeal was filed 
in July 1998 with no hearing requested, indicating that the 
only issue on appeal was entitlement to service connection 
for tinnitus.  


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
current tinnitus to his military service; the claim is not 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for tinnitus 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On a service enlistment examination in March 1980, no history 
of ear trouble was reported.  On examination, the veteran's 
ears were clinically evaluated as normal.

On a June 1983 Officer Physical Examination Questionnaire, no 
ringing in the ears was reported.

On a triannual examination from an unknown date, the 
veteran's ears were clinically evaluated as normal.

On a separation examination from an unknown date, the 
veteran's ears were clinically evaluated as normal. 

On a reserve service quadrennial physical examination in 
February 1989, no history of ear trouble was reported.  On 
examination, the veteran's ears were clinically evaluated as 
normal.  

On a VA examination in January 1992, it was noted that the 
veteran had no history of tinnitus.

On a VA audio-ear disease examination in July 1997, the 
veteran reported a history of tinnitus since exposure to 
noise in service.  He currently had ringing in the ears.  The 
conclusion/diagnoses included constant tinnitus.

On a VA audio examination in July 1997, the veteran reported 
experiencing a constant, bilateral, ringing-type tinnitus 
with an onset 15 to 20 years ago.  

By rating action of September 1997, service connection for 
tinnitus was denied.  The current appeal to the Board arises 
from this denial.

Associated with the file was an April 1988 report from Eugene 
A. H. Magnier, M.D., wherein it was noted that tinnitus was 
not reported.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statue or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

The veteran is claiming that he currently has tinnitus that 
was incurred during service.  

The service medical records are silent regarding complaints, 
clinical findings, and diagnoses of tinnitus.  

The evidence in this case reveals that the first postservice 
evidence of tinnitus disability was many years postservice.  
This evidence is contained in the July 1997 VA examination 
where the veteran complained of constant ringing in the ears 
for 15 to 20 years. 

The veteran has submitted no competent medical evidence to 
establish a nexus between any current tinnitus and his 
service and any current tinnitus and post-service 
symptomatology.  The only evidence that would support the 
veteran's claim is found in his statements.  While lay 
evidence may be submitted to establish the presence of 
tinnitus (a condition that is not capable of objective 
demonstration), lay evidence is inadequate to establish a 
medical nexus.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. Oct. 
7, 1997).  Since all three criteria to establish evidence of 
a well-grounded claim have not been met, it follows that the 
veteran claim must be denied based on his failure to submit 
evidence of a well-grounded claim.  Absent a well-grounded 
claim, the Board has no duty to assist or decide the case on 
its merits.  

The veteran's representative has indicated that The Merck 
Manual, 16th Edition, Page 2324, 1992, states that tinnitus 
may occur as a symptom of noise induced hearing loss.  This 
entry does not show the required evidence of nexus.  Although 
the Court has held that a medical treatise is not, in and of 
itself, insufficient to satisfy the medical nexus 
requirements necessary for an award of service connection, 
such evidence must provide more than speculative generic 
statements not relevant to the appellant's claim.  See Sacks 
v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996).  There must be a degree of certainty such 
that, under the facts of a specific case, "there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion."  Wallin v. West, 11 
Vet. App. 509, 514, citing Sacks at 317.  This evidence from 
the Merck Manual discusses what may be the causes of tinnitus 
and does not relate to the specific cause of the veteran's 
tinnitus.  As such this evidence is too speculative and does 
not constitute a competent nexus between any current tinnitus 
and the veteran's service.  

While the representative has argued that the VA has a duty to 
assist claimants whose claims are not well grounded, this 
proposition has been reject by the United States Court of 
Appeals for Veterans Claims.  On July 14, 1999, the Court 
affirmed a September 6, 1996 Board decision which denied 
claims for service connection for several disabilities as not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  In 
that case, the Court addressed and rejected the appellant's 
argument on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA had taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well-grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a well-
grounded claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998), the Court 
held that the Secretary cannot undertake to assist a veteran 
in developing facts pertinent to his or her claim until such 
a claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).

Additionally, while the veteran's representative has 
requested that the veteran be examined and a medical opinion 
be provided regarding the veteran's tinnitus, 38 C.F.R. § 
3.326 (1999), in pertinent part reads,

...(a)  Where there is a well-grounded 
claim for disability compensation or 
pension but medical evidence accompanying 
the claim is not adequate for rating 
purposes, a Department of Veterans 
Affairs examination will be authorized.  
This paragraph applies to original and 
reopened claims as well as claims for 
increase submitted by a veteran, 
surviving spouse, parent, or child....

As the veteran has not presented a well grounded claim, an 
examination is not required.  38 C.F.R. § 3.326(a).

The veteran having failed to present evidence of a plausible 
claim for entitlement to service connection for a tinnitus, 
that claim must be denied.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for tinnitus is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

